Citation Nr: 1731075	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating for spondylolisthesis with secondary degenerative arthritic changes (low back disability), currently 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to April 1957; and from July 1957 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) in Nashville, Tennessee.  

In the Arpil 2017 Appellant's Biref, the Veteran's representative argued that the Vetran could no longer work due to his service connected lumbar spine disability.  Therefore, TDIU has been raised by the record as the Veteran's unemployability has been raised; therefore, TDIU is an element of the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was last provided a VA examination for his back in August 2012.  This is nearly seven years ago.  Further, the Veteran contends that his low back disability is worse since his last VA examination in August 2012.  See Notice of Disagreement, dated in January 2014.  Specifically, he notes that he can "hardly get around" on his own because of back problems.  This statement from the Veteran reflects worsening symptoms than those noted at the August 2012 VA examination.  Therefore, a new examination is necessary to determine the current severity of the Veteran's low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (2016).  

All outstanding medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the current level of severity of his lumbar spine.  The claim folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination. 

The evaluation of the spine should consist of all necessary testing. 

The examiner is asked to comment on the degree of severity of the Veteran's low back disability and the effects on his employment and activities of daily living. 

The examiner should also specifically comment on the following: 

(a).  Note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively and in weight bearing and non weight bearing. 

(b).  Discuss the range of motion of the thoracolumbar spine after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e., fatigue, weakness, incoordination, etc.).

(c).  If he is not having a flare up of his back disability at the time of the examination, the Veteran should also be asked to identify, to the best of his ability, the limitations of movement of his back when he is having an episode (i.e., whether range of motion is limited to a certain point beyond which he cannot perform flexion, extension, lateral flexion or rotation and where pain begins). 

(d).  Discuss whether the spine disability results in incapacitating episodes and, if so, how many weeks during a 12 month period he has these incapacitating episodes.  For purposes of this question, such an episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  Also, the examiner should discuss any neurological abnormalities associated with his spine disability.

Please provide a complete rationale for any opinion rendered and include a discussion of the relevant evidence. 

3.  Ensure the examiner's opinion is responsive to the determinative issue of the severity of the low back disability in this appeal.  If not, return the report(s) for all necessary additional information. 

4.  Develop and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis if necessary.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_______________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




